PER CURIAM:
Taxpayers seek review of the decisions entered pursuant to the opinion of the Tax Court reported at 44 T.C. 233 (1965). The government concedes that the Tax Court erred in including income of E T Farming Company in the taxpayers’ income. In all other respects we affirm the Tax Court’s decisions, on the ground that the Tax Court was not clearly wrong in determining that the taxpayers failed to establish that they had transferred growing, unharvested crops to the taxpayers’ twelve corporations rather than transferring to the corporations proceeds from the sale of those crops.
Remanded for recomputation under Rule 50 in accordance with this opinion.